Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 11th, 2021 has been entered. Claims 2-21 remain pending. The rejections under 35 U.S.C. 112(b), 35 U.S.C. 101, and 35 U.S.C. 103 of Claim 1 are withdrawn due to the cancellation of Claim 1. Applicant’s amendments to the specifications have overcome each and every objection to the Drawings and to the Specification.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly submitted Claims 2-11 and 13-20 are rejected under 35 U.S.C. 103 over Lin (US20140214729) in view of Nasle (US20080262820) and Testani (US20180048149) and Claims 12 and 21 are rejected under 35 U.S.C. 103 over Lin in View of Nasle, Testani, and Wang (CN107944495A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US20140214729) in view of Nasle (US20080262820) and Testani (US20180048149).
	In regards to Claim 2, Lin teaches “A method for determining one or more conditions associated with one or more devices, comprising: coupling one or more sensors (smart meter measures electrical energy of electrical appliances/loads – [0032]) to the devices (smart meter measures electrical energy of power line that transmits electricity to plurality of loads – [0032]); transmitting the captured electrical data to a server (smart meter coupled to remote server through communication network – [0033]); receiving and analyzing the electrical data at the server (remote server includes communication unit, processing unit – [0032]; processing unit analyze electricity data – [0040]), to identify one or more electrical signatures of the devices (electricity data/power characteristic from measuring unit includes current waveform data, different types of appliances have different current waveform patterns, processing unit can identify load type from current waveform data – [0041]); comparing the identified electrical signatures to determine the one or more conditions associated with each of the devices (processing unit adjust power characteristic weighting to perform load identification, to compare weighted similarities of different electrical appliance samples – [0108]).”
	Lin does not teach “capturing electrical data of the devices in real time, by the sensors; comparing the identified electrical signatures with a training data.”
(sensors supply real-time data – [0059]); comparing the identified electrical signatures with a training data (real-time data passed to comparison engine, part of analytics engine, to compare data with predicted values generated by simulation engine – [0059]; Analytics Engine interfaced with HTM Pattern Recognition and Machine Learning Engine. HTM Engine works with Analytics engine and virtual system model to make real-time predictions – [0092]; HTM engine works with virtual system model database that stores virtual system model – [0274]; simulation engine uses models from the virtual system model database – [0067]-[0068]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Nasle to have the sensors supplying real-time data and using the data in comparison to data used by simulations and machine learning engines. Doing so would improve the monitoring and management of a plurality of electrical loads. 
	Lin in view of Nasle does not teach “coupling one or more sensors to one or more power terminals supplying power to the devices.”
	Testani teaches “coupling one or more sensors to one or more power terminals supplying power to the devices (sensor element coupled to plurality of terminals and provide sensor signal for monitoring load power parameter of an electrical load – [0031]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Nasle to incorporate the teachings 

	In regards to Claim 3, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the one or more conditions determined comprises a workload type running on the devices (processing unit adjust power characteristic weighting to perform load identification – [0108]).”
 
	In regards to Claim 4, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the workload type is an electrical load (processing unit adjust power characteristic weighting to perform load identification, to compare weighted similarities of different electrical appliance samples – [0108]).”

	In regards to Claim 5, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the one or more conditions determined comprises workload characteristics associated with the workload type running on the devices (processing unit adjust power characteristic weighting to perform load identification – [0108]).”

	In regards to Claim 6, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Nasle further teaches “the one or more conditions determined comprises a feedback generated based on the comparison to optimize the devices (automatic feedback system, calibration engine – [0181]; calibration engine issued to update model based on sensor data – [0114]).”

	In regards to Claim 7, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the electrical data captured by the one or more sensors comprises power output parameters and/or power consumption parameters comprising current, voltage, power factor reactive power, average power and/or frequency/phase shift (smart meter measures electrical energy of electrical appliances/loads – [0032]).”

	In regards to Claim 8, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Nasle further teaches “the analyzing step comprises generating one or more visualizations of the electrical data in a time domain (process for real-time 3d visualization of health, reliability, and performance – [0285], Figure 25).”

	In regards to Claim 9, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Nasle further teaches “the analyzing step further comprises determining one or more patterns in the visualizations based on one or more machine learning algorithms (graphical user interface illustrations system, with graphical indication of status, results forwards to associative memory engine for pattern/sequence recognition – [0272]; associative memory engine functions as Hierarchical Temporal Memory Engine – [0237]).”

Claim 10, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the time domain data (smart meter uploads data obtained during a time period – [0035]) is used to determine power consumption patterns of the one or more devices (power characteristics analyzed and compare to analyze usage state to determine different in energy consumption – [0122]).”

	In regards to Claim 11, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the one or more conditions determined comprises a health of the one or more devices (usage state analyzed to determine whether appliance is aged, abnormality – [0122]).”

	In regards to Claim 13, Lin teaches “A system for determining one or more conditions associated with one or more devices, comprising: one or more sensors (smart meter measures electrical energy of electrical appliances/loads – [0032]); a server configured to: receive, through a network (remote server includes communication unit, processing unit – [0032]), the captured electrical data (smart meter coupled to remote server through communication network – [0033]); analyze the electrical data to identify one or more electrical signatures of the devices (processing unit analyze electricity data – [0040]; electricity data/power characteristic from measuring unit includes current waveform data, different types of appliances have different current waveform patterns, processing unit can identify load type from current waveform data – [0041]); compare the identified electrical signatures to determine the one or more conditions associated with each of the devices (processing unit adjust power characteristic weighting to perform load identification, to compare weighted similarities of different electrical appliance samples – [0108]).”
	Lin does not teach “configured to capture electrical data of the devices in real time; compare the identified electrical signatures with a training data.”
	Nasle teaches “configured to capture electrical data of the devices in real time (sensors supply real-time data – [0059]); compare the identified electrical signatures with a training data (real-time data passed to comparison engine, part of analytics engine, to compare data with predicted values generated by simulation engine – [0059]; Analytics Engine interfaced with HTM Pattern Recognition and Machine Learning Engine. HTM Engine works with Analytics engine and virtual system model to make real-time predictions – [0092]; HTM engine works with virtual system model database that stores virtual system model – [0274]; simulation engine uses models from the virtual system model database – [0067]-[0068]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin to incorporate the teachings of Nasle to have the sensors supplying real-time data and using the data in comparison to data used by simulations and machine learning engines. Doing so would improve the monitoring and management of a plurality of electrical loads.
	Lin in view of Nasle does not teach “coupled to each of one or more power terminals supplying power to the devices.”
Testani teaches “coupled to each of one or more power terminals supplying power to the devices (sensor element coupled to plurality of terminals and provide sensor signal for monitoring load power parameter of an electrical load – [0031]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Nasle to incorporate the teachings of Testani to couple the sensors to the terminals of the electrical load. Doing so would improve the calibration and management of the electrical loads.

	In regards to Claim 14, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the one or more conditions determined comprises a workload type running on the devices (processing unit adjust power characteristic weighting to perform load identification – [0108]).”

	In regards to Claim 15, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the workload type is an electrical load (processing unit adjust power characteristic weighting to perform load identification, to compare weighted similarities of different electrical appliance samples – [0108]).”

	In regards to Claim 16, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the one or more conditions determined comprises workload characteristics associated with the workload type running on the devices (processing unit adjust power characteristic weighting to perform load identification – [0108]).”

	In regards to Claim 17, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Nasle further teaches “the one or more conditions determined (automatic feedback system, calibration engine – [0181]; calibration engine issued to update model based on sensor data – [0114]).”

	In regards to Claim 18, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Lin further teaches “the electrical data captured by the one or more sensors comprises power output parameters and/or power consumption parameters comprising current, voltage, power factor reactive power, average power and/or frequency/phase shift (smart meter measures electrical energy of electrical appliances/loads – [0032]).”

	In regards to Claim 19, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Nasle further teaches “the electrical data is analyzed based on one or more visualizations of the electrical data generated in a time domain (process for real-time 3d visualization of health, reliability, and performance – [0285], Figure 25).”

	In regards to Claim 20, Lin in view of Nasle and Testani discloses the claimed invention as discussed above and Nasle further teaches “the electrical data is analyzed to determine one or more patterns in the visualizations based on one or more machine learning algorithms (graphical user interface illustrations system, with graphical indication of status, results forwards to associative memory engine for pattern/sequence recognition – [0272]; associative memory engine functions as Hierarchical Temporal Memory Engine – [0237]).”

Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nasle, Testani, and Wang (CN107944495A).
In regards to Claim 12, Lin in view of Nasle and Testani discloses the claimed invention as discussed above except for “the training data is determined in a test run of each of the one or more devices.”
	Wang teaches “the training data is determined in a test run of each of the one or more devices (household electricity consumption data combined with historical database to construct training sample set – [0057]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Nasle and Testani to incorporate the teachings of Wang to use training data determined from previous operation of devices. Doing so would improve the determination of electrical load and recognition of type of devices.
	
In regards to Claim 21, Lin in view of Nasle and Testani discloses the claimed invention as discussed above except for “the training data is determined in a test run of each of the one or more devices.”
	Wang teaches “the training data is determined in a test run of each of the one or more devices (household electricity consumption data combined with historical database to construct training sample set – [0057]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lin in view of Nasle and Testani to incorporate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863